     Case 3:19-cv-02748-E Document 43 Filed 08/20/21             Page 1 of 9 PageID 2352



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

LIBERTY MUTUAL FIRE INSURANCE                   §
COMPANY AND LIBERTY INSURANCE                   §
CORPORATION,                                    §
                                                §
                Plaintiffs,                     §
                                                §
v.                                              §         CIVIL ACTION NO. 3:19-cv-2748-E
                                                §
COPART OF CONNECTICUT, INC.,                    §
                                                §
                Defendant.                      §

                              MEMORANDUM OPINION AND ORDER

        Before the Court in this insurance coverage case are Plaintiffs’ Motion for Summary

Judgment (Doc. 24) and Defendant’s Motion for Partial Summary Judgment (Doc. 30). After

careful review of the parties’ motions, responses, and summary judgment evidence and the record,

the Court grants Plaintiffs’ motion and denies Defendant’s motion for reasons that follow.

                                          Background

        In their Original Complaint for Declaratory Judgment, Plaintiffs Liberty Mutual Fire

Insurance Company (LMFIC) and Liberty Insurance Corporation (LIC) (collectively “Liberty

Mutual”) seek a declaration of their rights and duties to defend or indemnify Defendant Copart of

Connecticut, Inc. under insurance policies in connection with a lawsuit pending in South Carolina

(the Underlying Suit). Copart operates a “machine salvage junkyard and vehicle wash facilities”

in Lexington County, South Carolina. For the time period of October 2012 to October 2017,

LMFIC issued Copart yearly commercial general liability policies (CGL policies). In addition,

LIC issued yearly umbrella liability policies to Copart for the time period of October 2014 to

October 2017.



                                                1
  Case 3:19-cv-02748-E Document 43 Filed 08/20/21                  Page 2 of 9 PageID 2353



       In 2016, Robert Livingston and five other plaintiffs (the Livingston plaintiffs) filed the

Underlying Suit against Copart in state court in South Carolina. The case was removed to the

United States District Court for the District of South Carolina. The Livingston plaintiffs allege

Copart owns over 300 acres of land in Lexington County and operates a machine salvage junkyard.

The Livingston plaintiffs own properties near the Copart properties. A creek, Tom’s Creek,

originates on Copart’s property and runs through and/or feeds wetlands on the properties of the

Livingston plaintiffs. Copart stores vehicles, many of which are in a wrecked or salvaged

condition, in unpaved lots on its property. The Underlying Suit alleges that “[s]ubstantially all of

these vehicles” leak “gasoline, oil, hydraulic fluids, antifreeze, and other hazardous fluids and

materials” into the soil. In 2013, Copart cleared trees and other vegetation from about 30 acres of

land and filled it with salvaged/wrecked machinery. Copart never sought or received any National

Pollutant Discharge Elimination System permits for these land disturbance activities until March

of 2016, when it sought a permit for “Stormwater Management Improvements” on a little over

four acres.

       The Underlying Suit alleges that Copart altered the normal course of stormwater runoff

over its property and now the runoff is discharged onto the Livingston plaintiffs’ properties.

During any significant rainfall event, water, soil, sediment, hazardous materials, and chemicals are

washed from Copart’s property into Tom’s Creek and ultimately through the Livingston plaintiffs’

properties. The pleading in the Underlying Suit alleges the sediment and hazardous materials that

flow from Copart’s property on the Livingston plaintiffs’ property has dramatically changed the

nature of their property. After each significant rain event, there is immediate damage to the

aesthetics of their property in the form of cloudy water for several days. In addition, the chemical

and sediment-laden water that flows from Copart’s property negatively impacts the flora and fauna
                                                 2
  Case 3:19-cv-02748-E Document 43 Filed 08/20/21                 Page 3 of 9 PageID 2354



in and around streams and ponds on their property. Scientific testing conducted on samples from

“points on the periphery” of Copart’s property and within the creek watershed reveal alarming

levels of heavy metals and other dangerous elements. The samples show large concentrations of

aluminum, lead, titanium, arsenic and copper, among other things. The Livingston plaintiffs’

claims include negligence and violations of various statutes. Specifically, they assert claims

against Copart for: (1) violation of the Resource Conservation and Recovery Act, 42 U.S.C. §

6972(a)(1)(A); (2) violation of the Resource Conservation and Recovery Act, 42 U.S.C. § 6972

(a)(1)(B); (3) violation of the Clean Water Act, 33 U.S.C. § 1365(a)(1), by unpermitted discharge

from industrial activities; (4) violation of the Clean Water Act, 33 U.S.C. § 1365(a)(1), by

unpermitted land disturbance; (5) negligence and negligence per se/violation of the South Carolina

Pollution Control Act; (6) negligence per se/violation of the South Carolina Stormwater

Management and Sediment Reduction Act and a Lexington County stormwater management

ordinance; (7) negligence per se/violation of the South Carolina Junkyard Control Act; (8)

nuisance; (9) permanent injunction; and (10) trespass.

       LMFIC is currently defending Copart in the Underlying Suit under a reservation of rights.

In this action, Liberty Mutual seeks declarations that (1) Liberty Mutual has no duty to defend or

indemnify Copart or any other person in connection with the claims asserted in the Underlying

Suit and therefore has no duty to pay any portion of the defense costs incurred or paid by any

person in connection with the Underlying Suit; (2) Liberty Mutual has not breached any obligation

under the policies described herein by any denial of the duty to defend or pay defense costs in the

Underlying Suit on behalf of Copart or any other person; and (3) LMFIC has a right to withdraw

any defense it has offered or provided to Copart or any other person in connection with the


                                                3
  Case 3:19-cv-02748-E Document 43 Filed 08/20/21                  Page 4 of 9 PageID 2355



Underlying Suit. Liberty Mutual also seeks costs and attorney’s fees incurred in bringing this

action.

          The CGL policies at issue contain two basic coverages—Coverage A for bodily injury and

property damage and Coverage B for personal and advertising injury. Both coverages contain

pollution exclusions, which provide the insurance does not apply to bodily injury or property

damages which would not have occurred in whole or part but for “the actual, alleged or threatened

discharge, dispersal, seepage, migration, release or escape of ‘pollutants’ at any time.” The CGL

policies define “pollutants” as “any solid, liquid, gaseous or thermal irritant or contaminant,

including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste.” “Waste includes

materials to be recycled, reconditioned, or reclaimed.”

          Liberty Mutual and Copart have each moved for summary judgment. To summarize the

parties’ arguments, Liberty Mutual contends it is entitled to declaratory judgment as a matter of

law that it has no duty to defend or indemnify Copart in the Underlying Suit. Liberty Mutual

argues the pollution exclusions in the policies unambiguously preclude coverage because the

sediment that flowed off Copart’s property was a “pollutant.” Copart contends Liberty Mutual has

a duty to defend if the Underlying Suit potentially alleges a single claim, and Copart contends it

does. According to Copart, the Underlying Complaint includes allegations that water and natural

substances ran from its property and damaged the Livingston plaintiffs’ property. Alternatively,

Copart argues the umbrella policies impose a duty to defend because they contain an exception to

the pollution exclusion for property damage arising out of the escape of fuels, lubricants, or other

operating fluids from mobile equipment. Thus, Copart’s motion seeks partial summary judgment

on the issue of Liberty Mutual’s duty to defend. In addition, Copart argues that it is premature to


                                                 4
  Case 3:19-cv-02748-E Document 43 Filed 08/20/21                  Page 5 of 9 PageID 2356



determine that Liberty Mutual has no duty to indemnify, because that determination should be

based on the evidence developed in the Underlying Suit.

                                         Applicable Law

       To be entitled to summary judgment, a party must show there is no genuine dispute as to

any material fact and it is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). On cross-

motions for summary judgment, the court reviews each party’s motion independently, viewing the

evidence and inferences in the light most favorable to the non-moving party. Baker Hughes, Inc.

v. U.S., 943 F.3d 255, 259 (5th Cir. 2019).

       We apply Texas law in this diversity action. See Indian Harbor Ins. Co. v. Valley Forge

Ins. Grp., 535 F.3d 359, 363 (5th Cir. 2008). In exchange for premiums paid, CGL insurers

typically promise to defend and indemnify their insured for covered risks. Zurich Am. Ins. Co. v.

Nokia, Inc., 268 S.W.3d 487, 490 (Tex. 2008). The duty to defend is distinct from, and broader

than, the duty to indemnify. Id. An insurer may have a duty to defend, but eventually, no

obligation to indemnify. Id. at 490–91. Texas strictly follows the “eight corners rule,” meaning

the duty to defend may only be determined by the facts alleged in a third-party plaintiff’s petition

and the coverage provided in the policy. Gilbane Bldg. Co. v. Admiral Ins. Co., 664 F.3d 589, 596

(5th Cir. 2011); Zurich Am., 268 S.W.3d at 491. A court must focus on the factual allegations that

show the origin of the damages rather than on the legal theories asserted in reviewing the

underlying pleading. Nat. Union Fire Ins. Co. of Pittsburgh, Pa. v. Merchants Fast Motor Lines,

Inc., 939 S.W.2d 139, 141 (Tex. 1997). The court should liberally construe a plaintiff’s allegations

in favor of coverage and resolve all doubts about the duty to defend in favor of the insured. Liberty

Mut. Ins. Co. v. Graham, 473 F.3d 596, 602 (5th Cir. 2006).


                                                 5
  Case 3:19-cv-02748-E Document 43 Filed 08/20/21                    Page 6 of 9 PageID 2357



       An insurer must defend its insured if the third-party plaintiff’s factual allegations

potentially support a covered claim, while the facts actually established in the underlying suit

determine whether the insurer must indemnify its insured. Zurich Am., 268 S.W.3d at 490. In

general, an insurer’s duty to indemnify cannot be determined until after an underlying suit has

been resolved. Columbia Cas. Co. v. Ga. & Fl. RailNet, Inc., 542 F.3d 106, 111 (5th Cir. 2008).

However, “[l]ogic and common sense dictate that if there is no duty to defend, then there must be

no duty to indemnify.” American States Ins. Co. v. Bailey, 133 F.3d 363, 368 (5th Cir. 1998).

       The burden is on the insured to show that a claim against it is potentially within the scope

of coverage under the policies; however if the insurer relies on the policy’s exclusions it bears the

burden of proving that one or more of those exclusions apply. Federated Mut. Ins. Co. v.

Grapevine Excavation Inc., 197 F.3d 720, 723 (5th Cir. 1999). Texas courts have consistently held

pollution exclusions similar to the one here to be unambiguous. Noble Energy, Inc. v. Bituminous

Cas. Co., 529 F.3d 642, 646 (5th Cir. 2008). The Court finds that the exclusion in this case is

unambiguous. Thus, the question before the Court is whether what allegedly caused the Livingston

plaintiffs’ injuries arose out of a discharge, dispersal, release or escape of pollutants. See id.

       The Court concludes Liberty Mutual has met its burden to prove that the pollution

exclusion in the CGL policies applies. Looking at the origin of the Livingston plaintiffs’ damages

as alleged in their live pleading, it is clear that they allege damages caused by pollutants in the

water being released onto their property. The Livingston plaintiffs allege they use their property

for recreational purposes, including hunting, fishing, swimming, and recreational aviation, and that

use has been diminished by Copart’s actions. They allege the sediment and hazardous material

flowing onto their property has changed the nature of the property. Specifically, they assert

immediate damage to the aesthetics of the property in the form of cloudy water for several days
                                                   6
  Case 3:19-cv-02748-E Document 43 Filed 08/20/21                   Page 7 of 9 PageID 2358



after a significant rain event and a negative impact on the flora and fauna in and around the streams

and ponds on their property. The Livingston plaintiffs point to the results of the scientific testing,

which showed aluminum, lead, titanium, arsenic, and copper, and allege that these elements can

have a deleterious or possibly fatal effect on the environment, humans, plants, animals, and other

organisms.

       Copart cites cases from other jurisdictions for the proposition that the pollution exclusion

does not apply to stormwater or natural sediment in stormwater runoff. See Nationwide Mut. Ins.

Co. v. Boyd Corp., No. 3:09-CV-211-HEH, 2010 WL 331757 (E.D. Va. Jan. 25, 2010). But the

Court finds these cases distinguishable. In the Boyd case, for example, the underlying plaintiffs

alleged that a recreational pond and bordering wetlands on their property were being negatively

impacted by nearby land development. Id. at *1. The insurance company argued that the

plaintiffs’ allegations were excluded from coverage by the pollution exclusion. Id. at *4. The

district court found that the underlying complaint alleged damages from polluted stormwater, but

also alleged damages from “water.” Id. The complaint alleged there was damage attributable to

excess water flow and stormwater runoff, which the court ruled could not be considered pollutants

under the policy exclusion. Id. Similarly, in Builders Mutual Insurance Co. v. Half Court Press,

L.L.C., the underlying plaintiff alleged the developer of a residential subdivision damaged their

property, which was downslope from the development and included a lake or pond. No. 6:09-cv-

00046, 2010 WL 3033911, at *1 (W.D. Va. Aug. 3, 2010). The insurer sought summary judgment

based on the pollution exclusion. Id. at *3. The complaint alleged the insured failed to maintain

sufficient detention basins and erosion and sediment control measures, which caused the

underlying plaintiff’s property to be damaged by the continued presence of water, and other listed

substances such as sediment. Id. The district court determined that allegations about damage from
                                                  7
  Case 3:19-cv-02748-E Document 43 Filed 08/20/21                  Page 8 of 9 PageID 2359



the continued presence of water, were allegations about damages from water, which was not a

pollutant. Id. at *3–4.

       In this case, the Court does not find any allegations within the four corners of the

underlying complaint that allege damages only from water, as opposed to polluted water. Copart

cites two examples in its brief in response to Liberty Mutual’s motion that it contends are

analogous to the allegations in Boyd and Half Court Press. First, Copart contends the Livingston

plaintiffs alleged “harm caused by stormwater.” But this is not a factual allegation in their

complaint; this quote is from a statement about South Carolina laws: “The essential purposes of

the statutes and ordinance are to protect the environment from harm caused by stormwater as a

result of improperly conducted and unpermitted land disturbance activities.” Next, Copart points

to the following allegation under the trespass claim: “[Copart’s] actions constitute a trespass and

continuing trespass by encroachment of water, sediment, and other matter onto Plaintiff’s

property.” But other allegations under this claim and throughout the complaint make clear the

origin of damages was “the flow of stormwater laden with soil, sediment, and harmful chemicals”

onto the Livingston plaintiffs’ property. The complaint cannot be read to allege damage from non-

polluted water alone. The Court finds further support for this conclusion in the fact that the actual

harm the Livingston plaintiffs allege is cloudy water and damage to flora and fauna from the water

laden with chemicals and sediment.

       Turning to the coverage provided by the umbrella policies, Copart contends Liberty Mutual

has a duty to defend under the umbrella policies. Copart argues the umbrella policies contain an

exception to the pollution exclusion for property damage arising out of “the escape of fuels,

lubricants or other operating fluids that are needed to perform normal electrical, hydraulic or

mechanical functions necessary for the operation of ‘mobile equipment.’” Copart contends the
                                                 8
  Case 3:19-cv-02748-E Document 43 Filed 08/20/21                 Page 9 of 9 PageID 2360



underlying complaint includes allegations related to damage caused by fuel and fluids leaking from

industrial vehicles that trigger Liberty Mutual’s duty to defend under this mobile equipment

exception.

       Among other things, Liberty Mutual argues it is required to defend under the umbrella

policies only if the retained limit, $1,000,000 here, has been exhausted by payment of damages

covered by the pollution exclusion endorsement. The Underlying Suit is pending and no damages

have been paid. Copart does not disagree that the umbrella policies require the fulfillment of a

retained limit before a duty to defend is triggered. Under these circumstances, the Court is unable

to find there is a duty to defend under the umbrella policies. Because Liberty Mutual has no duty

to defend the Underlying Suit, it follows that it has no duty to indemnify. See American States,

133 F.3d at 368.

       In conclusion, the Court grants Liberty Mutual’s motion for summary judgment and denies

Copart’s motion for partial summary judgment. Liberty Mutual may seek attorney’s fees by filing

a motion under Rule 54(d).

       SO ORDERED.

       Signed August 20, 2021.



                                                     ________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE




                                                9
